Citation Nr: 1011388	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for seasonal allergic 
rhinitis, claimed as a chronic cough, also characterized as a 
respiratory disability as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to 
September 2005. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Board notes that there is some difference of opinion 
concerning a diagnosis for the Veteran's symptoms.  An August 
2007 VA examiner diagnosed the Veteran with chronic 
intermittent sinusitis.  The examiner neglected to opine 
concerning a possible relationship with the Veteran's active 
service.  An April 2009 VA examination indicates that an 
allergic rhinitis diagnosis is a most unlikely diagnosis for 
the Veteran; data suggests that his symptoms are not due to 
sinusitis as he has normal pulmonary function tests and the 
described episodes are most likely viral in nature.  However, 
VA treatment notes indicate treatment for chronic allergic 
sinusitis and chronic allergic bronchitis.  The Veteran, 
through his representative, has indicated that the Veteran's 
claim for service connection for a chronic cough should be 
considered under undiagnosed illness criteria as he has 
qualifying service.  Thus, the Veteran's claim must be 
remanded for another VA examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the VA health 
facilities.

2.  Schedule the Veteran for a VA 
examination by an appropriate examiner to 
determine the nature and etiology of any 
respiratory disability.  All necessary 
tests should be performed, and a rationale 
for all opinions provided.  The claims 
file must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Following completion of the 
examination and review of the claims file, 
the examiner should indicate the following 
for the claimed chronic cough:  (a) 
Whether the Veteran has a disability 
manifested by chronic cough which can be 
attributed to a known clinical diagnosis.  
(b) If so, the examiner should indicate 
whether it is as likely as not that the 
diagnosed disorder is related to the 
Veteran's military service, to include 
service in the Persian Gulf.  (c) If there 
is no diagnosed disability that the 
Veteran's claimed condition can be 
attributed to, the examiner should state 
whether there are objective manifestations 
of disability that represent an 
undiagnosed illness, and whether the 
disorder is related to the Veteran's 
service in the Persian Gulf.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


